This cause having heretofore been submitted to the Court upon the transcript of the record of the *Page 550 
decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the court that the said decree of the Circuit Court be, and the same is hereby affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur
STRUM, J., dissents.